Major Richd Waldron Admr of the Estate of Nathaniel Elkin deced plaint. conta Andrew Hall Defend* for witholding a just and true acco* of the Sales together with the neat produce of a parcel of goods Ship’t onboard the Barque Anne and consigned to sd Hall to value of £.63.15.9. first cost in mony in Boston as may appeare by sd Elkins Bookes and bill of Loading under the hand of sd Hall, dated. 29. October. 1678. according to attachm*. . . . The Jury . . . found for the plaint, three hundred Seventy one hundred of Logwood. Or one hundred eighty five pounds ten Shillings money & costs of Court.